Citation Nr: 1535955	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a heat injury.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for right arm neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Arkansas Army National Guard from February 1977 to September 1982 with documented active duty for training (ACDUTRA) from March to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in March 2015, when it was remanded for further development.  There has been substantial compliance with the Board's prior remand directives, as discussed in more detail below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was remanded in March 2015 for multiple development actions.  Following the remand, the AOJ offered the Veteran assistance in the obtainment of outstanding private medical records, schedule him for multiple VA examinations, and obtained his VA treatment records since April 2013.  Thus, there has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the VA treatment records that were obtained reveal the Veteran applied for benefits with the Social Security Administration (SSA) in June 2014 and was awarded supplemental security income (SSI), which requires recognition of a disability as the Veteran has not yet reached 65 years of age.  See 42 U.S.C.A. § 1382(a) (West 2014).  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records (decisions and records considered in those decisions).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

